Citation Nr: 0928995	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an upper back 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to an increased initial evaluation for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial evaluation for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran was born in 1948 and had active service from June 
1968 to June 1970.  The record reflects that he served in 
Vietnam from November 1968 to November 1969.  His DD Form 214 
reflects that his primary MOS was supply control clerk, but 
his 201 personnel file shows that he also worked as a mess 
steward and ordnance supply specialist, and was in Vietnam 
for the Vietnam Counteroffensive Phase VI and TET 
69/Counteroffensive.  He was awarded the Republic of Vietnam 
Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and 
the National Defense Service Medal (NDSM), and earned the 
expert badges for the M-60 machine gun and M-16 rifle, and 
the marksman badge for the M-14 rifle.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In addition to the matters on appeal, service connection is 
also in effect for diabetes mellitus, type II, with erectile 
dysfunction, rated as 10 percent disabling; and peripheral 
neuropathy of both right and left upper extremities, each 
rated as 10 percent disabling.  The Veteran is also in 
receipt of special monthly compensation on account of loss of 
use of a creative organ.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing at the 
Veterans Benefits Office in San Antonio, Texas, in March 
2009; a transcript is of record.  The record was thereafter 
held open at the Veteran's request for a period of 60 days 
for submission of additional evidence; no such evidence was 
received.

Issues ## 1, 2, 3, 5, and 6 are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required by the 
appellant.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
during service,  and sensorineural hearing loss was not shown 
to have been manifested to a compensable degree within one 
year after separation from service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service. 38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters, and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional information, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of any information was harmless error and, to whatever extent 
the decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection for Bilateral Defective Hearing

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). Service connection may be 
granted for disease which is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation in service will permit service 
connection. To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b). When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity. When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).  This statute does not 
create a presumption of service connection for a combat 
veteran's alleged disability; a veteran is required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159-160 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley, supra; see 38 C.F.R. § 
3.303(d).

On the Veteran's entrance examination dated in January 1968, 
the he said he had a history of running in his ears in the 
past.  Authorized audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
--
5
LEFT
-5
-5
0
--
15

On the Veteran's separation evaluation in April 1970, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
5
-10
-
15
LEFT
-5
0
0
--
0

On an examination undertaken for VA in May 2006, the Veteran 
said that he had experienced hearing loss for 30 years, which 
he said had started after exposure to loud noise in the Army.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
55
70
LEFT
35
40
45
60
65

Speech audiometry revealed speech recognition ability of 72 
percent in both ears.  

The Veteran underwent a VA audiometric evaluation in January 
2008.  He said that he had had increased hearing loss over at 
least the last 10 years.  He gave a history of having been 
exposed to loud tool noise in service.  As a civilian, he had 
worked in a supply warehouse for about 20 years and had then 
been an aircraft parts cleaner for the past 4 years.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
40
LEFT
20
25
25
40
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
The examiner specifically reviewed the records including from 
service and opined that it was unlikely that his hearing loss 
was of service origin.

From the outset it is acknowledged that, given the 
circumstances of his service, the Veteran undoubtedly had 
noise exposure in service.  He attributes his hearing loss to 
a particular explosion while in service.  However, in this 
instance, it is helpful that there are audiometric 
assessments of record from both entrance and exit from 
service.  A comparison of those tests show no hearing loss at 
separation, and in fact, the raw test results show a sight 
improvement in acuity at certain levels.

We recognize the sincerity of the arguments advanced by the 
Veteran that his current bilateral hearing loss is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology. 

Furthermore, and as noted at the time of post-service 
audiometric evaluations, the objective clinical data in the 
case supports the finding of no demonstrable hearing loss at 
the time of separation from service.  The Board notes that 
the only medical opinion of record as to the etiology of the 
Veteran's hearing loss is from the VA examiner, and that 
opinion is that his hearing loss is not related to his active 
service on any potential premise.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral defective hearing is denied.


REMAND

A.  Service connection for an acquired psychiatric disorder,
to include PTSD

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a Veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If, however, the alleged stressor is not combat-related, then 
the Veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Veteran's service treatment records (STRs) are very 
limited, and include virtually none for his period in 
Vietnam.  However, while there was no sign of nervousness at 
the time of his entrance examination in 1968, the separation 
examination in 1970 noted that he had a history of "frequent 
trouble sleeping"; and on examination the examiner repeated 
that he was experiencing insomnia.  

He claims that he has PTSD as a result of several combat- and 
non-combat related incidents in Vietnam.  A VA Form 21-0781 
is of record, dated in May 2006, referring to an incident 
when he found the body of a fellow soldier, P, after a drug 
overdose.  (A copy of an internet listing is of record for 
soldiers with the name of P who died in service, but the RO 
has stated that these were not at appropriate times for the 
Veteran's contentions, and has issued a memorandum to the 
effect that further confirmation is not possible via official 
channels.) 

The Veteran has said that he was with the 61st HEM Co., and 
the 2851st or the 651st heavy equipment brigade(s).  Data 
relating to such units has not been obtained with regard to 
their experiences.  However, the Veteran has stated that he 
was present at Bien Hoa during nighttime incoming mortar fire 
and rockets, and ran to the bunkers where they were involved 
in a firefight for several hours, during which time his job 
was to set up a second line of bunker defense and man the 
machine guns.  He states that he was also assigned duties 
which were extremely dangerous, including perimeter sweeps 
for booby traps or mines, setting up claymore mines and 
traps, transporting civilians to their villages, and general 
security at Long Binh.  

The Veteran says that he experiences significant depression 
and poor anger management, has been arrested 22 times for 
public intoxication, and has had numerous DWI convictions.  
He has an anxiety disorder and a tremendous problem with 
sleeping, during which he has flashback dreams.  He says he 
has never married and is now seeing help at the Vet Center, 
but had has the problems since 1970.  The Veteran has also 
testified as to his symptoms of PTSD.

Records from any Vet Center evaluations are not in the file, 
and the Veteran has not been given a VA mental health 
assessment.

B.  Service connection for upper and lower back disability, 
and
increased rating for peripheral neuropathy of the lower 
extremities

As noted, the STRs are very limited, and include none for the 
Veteran's period in Vietnam.  His entrance examination in 
1968 showed no back complaints, but on his separation 
examination, dated in 1970, he reported having back trouble.  
Upon inquiry, he stated that he now had pain in the back part 
of his thorax "nearly all of the time".

Several relatively recent neurological evaluations are of 
record relating to his extremities, for which service 
connection is in effect for neuropathy secondary to diabetes.  
However, it is unclear from those reports which of his 
symptoms are secondary to radiculopathy as a result of 
degenerative changes or other problems involving his cervical 
and lumbar spine areas, and which are due to the diabetes, 
and more particularly, how they may be affecting one another.  
Moreover, no medical assessment has been made or nexus 
opinion given as to whether back problems might be due to 
service.

With regard to issues ## 2 and 3, in addition to the 
possibility of service connection for back disabilities as a 
result of service on a direct or presumptive basis, secondary 
service connection may also be granted where the evidence 
shows that a chronic disability has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. § 
3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a 
service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).  
When service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  See id.

During the pendency of this claim and appeal, an amendment 
was made, effective from October 10, 2006, to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulatory amendment that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the RO will need 
consider both the old and the revised provisions of 38 C.F.R. 
§ 3.310(b) in considering the claim for secondary service 
connection.

With regard to issues ## 5 and 6, the Board is also cognizant 
of the Court's recent decision in Vasquez-Florez v. Peake, 22 
Vet. App. 37 (2008), which requires additional notice in 
claims for increased rating.  The Veteran must be apprised of 
all pertinent criteria under that precedent.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
    
    a.  Another attempt should be made to 
acquire all of the Veteran's service 
treatment and personnel records, and these 
should be attached to the claims file.
    
    b.  Up-to-date records for all care for 
back, neurological  and psychiatric 
problems since service should be acquired 
and attached to the claims file.  The 
Veteran should be asked to identify and 
provide release of records for those 
physicians who have seen him including at 
the Vet Center; VA should assist as 
feasible.

2.  The appropriate resource within the 
service department (including but not 
limited to the U.S. Army and Joint 
Services Records Research Center (JSRRC)), 
should be asked to provide comprehensive 
history, lessons-learned, and details for 
all engagements, activities, locations, 
and action seen by the units specified 
above (and as documented in the Veteran's 
201 file, including any additional data 
obtained pursuant to this remand request) 
with which the Veteran was assigned while 
in Vietnam.  

3.  The Veteran should then be examined by 
medical experts to determine the exact 
nature and extent of his purported 
neurological problems of the arms and 
legs, and the etiology of any current back 
problems and any psychiatric disability.  
The examinations should include a review 
of the claims file including anything 
obtained pursuant to this REMAND, a copy 
of which should also be provided to the 
examiners.  

With specific regard to the psychiatric 
examination, the examiner should provide 
supported opinions as to:

    (a)  what is the correct diagnosis of 
any and all psychiatric disabilities now 
present?

    (b)  If PTSD is found in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV), the 
examiner should so state, and if so, the 
examiner should address whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
PTSD is due to an in-service stressor as 
found by VA to be independently 
corroborated; or whether such origin or 
causation is unlikely (i.e., less than a 
50-50 degree of probability)?

	(c)  If any other psychiatric disorder 
is present, then for each such additional 
psychiatric disorder, the examiner should 
opine whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder is causally 
related to service; or whether such origin 
or causation is unlikely (i.e., less than 
a 50-50 degree of probability)?

The orthopedic/neurological examiner 
should provide supported opinions as to: 

    (a) what is the correct diagnosis of 
any and all disabilities of the back, in 
and since, service; 

    (b) when was such disability first 
present;

    (c) what is the relationship between 
and impact upon current problems and 
anything in or of service origin; and 

    (d) what is the relationship between 
and impact upon current back problems and 
any service-associated disability 
including neuropathy in the upper and 
lower extremities due to diabetes?  
    
    (e) what is the current status of his 
lower extremity neuropathy?

    As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder was 
caused directly by or arose during his 
military service, or developed after 
service as due to, the result of, or 
aggravated by a service-connected 
disability, or whether such incurrence, 
causation, or aggravation is unlikely 
(i.e., less than a 50-50 degree of 
probability)? 

    The examiner(s) should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

    Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims for service connection 
for claimed disability involving his upper 
and lower back, and an acquired 
psychiatric disorder to include but not 
limited to anxiety neurosis and/or PTSD on 
all potential bases, and re-evaluate his 
lower extremities neuropathy to the extent 
it is due solely to his service-connected 
diabetes.  

6.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


